DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the controlling the waveform of the ejection pulse according to the viscosity and surface tension" in the last clause of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the controlling the waveform of the ejection pulse according to the viscosity and surface tension" in the last clause of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-13, 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,458,728 to Miyazawa et al. (hereinafter Miyazawa et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application is similar in scope to the subject matter of Miyazawa et al.
Claim 1 of the instant application is similar in scope to claim 1 of Miyazawa et al.
Claim 2 of the instant application is similar in scope to claim 4 of Miyazawa et al.
Claim 3 of the instant application is similar in scope to claim 5 of Miyazawa et al.
Claim 4 of the instant application is similar in scope to claim 8 of Miyazawa et al.
Claim 6 of the instant application is similar in scope to claim 2 of Miyazawa et al.
Claim 7 of the instant application is similar in scope to claim 3 of Miyazawa et al.
Claim 8 of the instant application is similar in scope to claim 7 of Miyazawa et al.
Claim 9 of the instant application is similar in scope to claim 6 of Miyazawa et al.
Claim 10 of the instant application is similar in scope to claim 9 of Miyazawa et al.
Claim 11 of the instant application is similar in scope to claim 12 of Miyazawa et al.
Claim 12 of the instant application is similar in scope to claim 13 of Miyazawa et al.
Claim 13 of the instant application is similar in scope to claim 16 of Miyazawa et al.
Claim 15 of the instant application is similar in scope to claim 10 of Miyazawa et al.
Claim 16 of the instant application is similar in scope to claim 11 of Miyazawa et al.
Claim 17 of the instant application is similar in scope to claim 15 of Miyazawa et al.
Claim 18 of the instant application is similar in scope to claim 14 of Miyazawa et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. (2012/0249638) to Takano et al. (hereinafter Takano et al.).
Regarding Claim 1, Takano et al. teaches a method of controlling a liquid ejecting apparatus (100, Fig. 1), the liquid ejecting apparatus (100) including a pressure chamber (50, Figs. 3A-3C) that communicates with a nozzle (52, Figs. 3A-3C) that ejects a liquid [Paragraphs 0036-0047], a drive element (45, Figs. 3A-3C) that changes a pressure of the liquid in the pressure chamber (50) [Paragraphs 0041-0047], and a drive circuit (322, Fig. 7) that supplies the drive element (45) with an ejection pulse that generates a change in the pressure that ejects the liquid from the nozzle (52) [Paragraphs 0052-0053].
Takano et al. teaches. fails to teach the method comprising: specifying a surface tension of the liquid in the nozzle from a residual vibration when the pressure of the liquid in the pressure chamber is changed; and controlling a waveform of the ejection pulse according to the surface tension.

However, Takano et al. teaches further teaches a control unit that calculates a characteristic value of liquid in a liquid ejecting head of a liquid ejecting apparatus based on residual vibration and corrects the driving waveform based on the characteristic value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853